Per Curiam.
Defendant was convicted in 1964 in the Bay County Circuit Court of uttering and publishing a forged check. MCLA § 750.249 (Stat Ann 1962 Rev § 28.446).
Defendant’s argument, raised in a motion for a new trial and on appeal, is that the guilty plea must be vacated because of improper compliance with G-CR 1963, 785.3(2) and because the plea was untruthful and involuntary.
Testimony, at a two-day hearing on defendant’s motion to withdraw his plea and for a new trial, indicated that he was intoxicated and under the influence of drugs when he pleaded guilty.
GrCR 1963, 785.3(2) requires the trial judge to determine whether the plea is true and whether there is a substantial factual basis for the plea. People v. Seifert (1969), 17 Mich App 187, 189; People v. Donald T. Moore (1970), 21 Mich App 150, 151.
In the present case the only inquiry the court made bearing on the crime and defendant’s participation therein was:
“Q. You understand by pleading guilty you are saying you did in fact on August 10, 1964, utter and publish a check drawn on the Bank of the Commonwealth, Detroit, payable to F. E. Leonard?
“A. Yes, your Honor.”
This limited inquiry does not establish either a sufficient factual basis for defendant’s plea or the specific intent necessary to convict for uttering and publishing. Failure to comply with GCR 1963, 785-*645.3(2) is reversible error. Defendant’s motion to vacate Ms plea should have been granted. People v. Barrows (1959), 358 Mich 267; People v. Wilkins (1966), 3 Mich App 56; People v. Palma (1970), 25 Mich App 682, 686.
Reversed.